Citation Nr: 9921701	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-44 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.
 
2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left leg 
disability with under knee fragments.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1993 rating decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
claimed disabilities was denied.  The veteran appeals this 
action.  


FINDINGS OF FACT

1.  The evidence does not show that a current right hip 
disability is related to, nor has any medical profession 
related it to, the veteran's active duty.

2. The evidence does not show that a left elbow disability is 
related to, nor has any medical profession related it to, the 
veteran's active duty.

3. The evidence does not show that a current left leg 
disability, with under knee fragments, is related to, nor has 
any medical profession related it to, the veteran's active 
duty.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
hip disability is not well grounded. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2. The veteran's claim for service connection for a left 
elbow disability is not well grounded. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

3. The veteran's claim for service connection for a left leg 
disability, with under knee fragments, is not well grounded. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

Additionally, service connection may be established for a 
current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board notes that, in an attempt to obtain service medical 
records and Surgeon General Office notes for the veteran, the 
RO was informed by the National Personnel Records Center 
(NPRC) that no such records were available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973. 
While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection.  The 
inservice manifestation of a disability, and the severity 
thereof, can be shown by other records, such as, for example, 
private medical records compiled during or soon after 
service, or lay statements.  See 38 C.F.R. § 3.303(b) (1998).  
However, the Board must note that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he developed the disabilities 
claimed above after falling out of a truck while in basic 
training during active duty.  However, based on the 
discussion below, the Board finds that each of the veteran's 
claims is not well grounded as the evidence does not show a 
nexus or link between the claimed disability and active duty 
service.   

A letter from a private medical physician, Dr. L.C. Henson, 
dated in February 1969, states that the veteran sustained an 
injury in August 1968 while fixing a tire.  The letter 
indicates that the veteran complained of back pain and side 
pain at the time of the accident.  Similarly, he was seen in 
January 1968 for right shoulder pain and numbness of the 
middle and ring finger of the right hand.  Dr. Henson 
diagnosed generalized arthritis, traumatic arthritis of the 
right rib cage and lumbar spine, and neuritis of the right 
hand; however, he did not relate those disabilities to the 
veteran's active duty service.  

The veteran was afforded a VA examination in April 1969.  The 
examiner noted that the veteran appeared younger than his 
stated age of 46 years. While the veteran claimed at a recent 
hearing before a RO hearing officer, in October 1994, that he 
had been wearing a right leg brace since 1951 due to his hip 
problem and that he has required the assistance of a crutch 
to walk since service, the physician who examined him in 1969 
noted that walked without using any walking aids and entered 
the room briskly.  He was not in acute distress, nor did he 
appear either acutely nor chronically ill.  His gait and 
station were observed to be normal, and he was able to dress 
and undress himself with dispatch.  Similarly, while the 
veteran complained of right hip pain, straight leg raise 
testing was performed with results within normal limits 
bilaterally.  Hip abduction and hip flexion were also within 
normal limits.  No postural abnormalities of the right hip 
were noted.  No atrophy or spasm of the musculature in the 
right pelvic girdle was observed.  Likewise, no localized 
tenderness and no evidence of sensory or reflex changes were 
noted.  Also, the size and shape of the arms, legs, hands and 
feet in relationship to the torso were within normal limits.  
There were no open wounds, swelling, redness, nor tenderness 
of any joint.  Similarly, there was no pitting edema and skin 
temperature was normal thought his body and the color of his 
skin and nailbeds was normal.  No varicosities, clubbing, or 
Achilles tendon sensitivity was seen and vibration sense were 
normal. The examination report does not relate a right hip, 
left elbow, or left leg disability to service.

Additionally, in statements from the veteran's ex-wife and 
two acquaintances from December 1970 indicate that the 
veteran had been a good worker up until he was injured in an 
accident in May 1970.  A letter from Dr. W.E. Brown from 
January 1971 indicates that he sought treatment for a broken 
leg after being thrown from a horse and that there was 
tenderness with limitation of motion in the left leg, 
shoulder and arm.  The letter does not state that the 
veteran's symptomatology was related to service.  

Another VA examination was conducted in March 1973.  The 
veteran's chief complaint concerned being thrown from the 
horse.  He was ambulatory; however, he did use a full-length 
crutch.  He stated that the horse had fallen on his left leg, 
and the examiner noted that he walked with considerable 
favoritism of the left leg.  The examination report indicates 
that the when accomplishing overhead test exercises for upper 
extremity maneuverability, the veteran had "no difficulty 
whatsoever with the right arm and shoulder."  Additionally, 
after some persuasion, he was able to flex his left elbow and 
grasp the left ear with the fingers of his left hand and 
gradually creep his fingers and crawl up to the top his head 
and then work the fingers over to the right ear.  As with the 
prior VA examination in 1969, the veteran complained of 
discomfort in his right hip, but he was able to perform a 
straight leg elevation of the right leg.  He was able to walk 
on tiptoe and balance and walk on his heels.  The report also 
indicates that he accomplished a weight bearing flexion 
maneuver on tiptoe and there was no evidence of atrophy of 
any muscle groups.  The examination report does not relate a 
right hip, left elbow, or left leg disability to service.

In a VA examination of January 1973, the veteran was observed 
to walk very slowly and carefully; however, he did not have 
an actual limp.  The veteran complained of limited range of 
motion and showed limitation of motion of all joints; 
however, on passive examination, range of motion was within 
normal limits of all major and minor joints.  Specifically, 
his right hip revealed restrictive active motion in all 
directions; however, normal range of motion with passive 
movement. The examination report does not relate a right hip, 
left elbow, or left leg disability to service.

VA outpatient treatment reports in 1976 show several 
complaints of pain in the veteran's hips and legs; however, 
no diagnosis is rendered linking a current disability to 
service.  

As shown above, the evidence does not show that any current 
right hip, left elbow, or left leg disability was either 
incurred in, or aggravated by service.  Similarly, no medical 
professional has linked the veteran's current right hip, left 
elbow, or left leg conditions to service.  As the veteran has 
failed to show a nexus, or link, between his current 
condition and an inservice disease or injury, the Board must 
find that his claims are not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


ORDER

Service connection for a right hip disability is denied.  
Service connection for a left elbow condition is denied.  
Service connection for a left leg disability, with under knee 
fragments, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

